KERRIGAN, District Judge.
I believe that section 606 of 28 USCA applies to all matters published upon the order of a court and not exclusively to matters published in behalf of the government. Were the publication of the citation a proper item of costs against the contestants, it should be taxed at the rate fixed in said section. However, the publication of the citation is a cost of administration of the limitation proceedings and not a cost of its contest. Under the principles enunciated in I Benedict on Admiralty, p. 622, § 518, only the costs of contest are chargeable to the losing party contesting the right to limit liability.
It is ordered that the item “Publication of citation” be disallowed, and costs are hereby taxed at $93.76.